 

ATTACHMENT 1

COMPLAINT FORM

(for filers who are prisoners without lawyers)

IN THE UNITED STATES DISTRICT COURT
FORTHE _€ AS +e _DIsTRICTOF_ WiScongin

 

(Full name of plaintiff(s))

James A. COUe

 

 

 

 

vs Case Number:

 

(Full name of defendant(s))
(to be supplied by clerk of court)

Armor Lec (Lh Cant Sen ces
CG = U-S hols pertotion Services

MMM HT ose thal s
KA. luau ee, county, C serectana | Tas fl

A. PARTIES O

0
1. Plaintiff is a citizen of __{ L I iC On S 1) and is located at
(State)

Dodge Cocrectrona | ch £0 Box “OO

(Address of prison or jail) L/cepun S 3GC3 - On,

(If more than one plaintiff is filing, use another piece of paper).

Attachment One (Complaint) - 1
Case 2:19-cv-01184-LA Filed 08/16/19 Page 1of6 Document 1
 

( 2. Defendant Aymor Veoltheare. Sery, ices, MMT, tos oh ls
Gs > trois forfattor SEMICe>/ Miloavbed ween uy bere ction

GS

at
~ is (if a person or private corporation) a citizen of UJ l PS Con 5 [Nn

(State, if known)
and (if a person) resides at Ao + K NOW!)
(Address, if known)
and (if the defendant harmed you while doing the defendant’ s job)

worked for mor Hea |theare Services, MMHL Hosp rtals

ba H—~S trans portation Servirc6e Ss (Employer's n fe and address if known)
Milwowkee county Correcthongl! Tarl Factithy aL

 

 

 

 

(If you need fo list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;
2. What each defendant did;
( 3. When they did it;
4. Where it happened; and
5. Why they did it, if you know.

TL occived ob MWiraulen County Sail Mey 4 2018 ad
Lese eyets Napprred locker May I Lol8 then October
WE Zoi. The people is uiolebed aay cishks ore part
& rooe \ealkcore servies MMT Usspitels  G-4-S
Troms forkakion services ac tthe Milnau a
SkeFfE This iy the besk TL can cho im py Curr
dik, \em ioe
Couby Sail Ea feistkeedt by a C.0. which
Coused ane bs Wik ray) lead on He cel wall,

Attachment One (Complaint) — 2
Case 2:19-cv-01184-LA Filed 08/16/19 Page 2 o0f6 Document 1
 

 

ks <o dos dhe Vaseitel, My lack and peck were 1

 

exhece ane Qa. Trskead ox Sa1ns ayy the bes ate lig drav «
neue onh USumeles bade ty tre veil where the Medical

 

ISbeSF treaked me Sor mare head Lraume ad sah 1

 

cons have Loiolasky Fase, re incident,

 

Ties nok gure of ‘be exack Lime of dis next Labs
Nou, das Daciche tk W343 Ace Vedas, inverkiscked kaw tle. geil

 

Cath tthe Pemer Madicnl BELGE was Lirect.

 

au Cesruerkes deck ony mecca cecarhs \se. Sink 4ys ras Z

 

 

lewyer oad aaly Sod me of c& aks 4; Va So AWN cow

 

seeks Like UA nk 4eM ns, tie krechly. LT ca barely
ekonrd Ue Mw fo Cour Lypam oa Tin confusech al\ tlre

 

bme Unek eur pay) lawyers cloesw bk Krovo brew +> Cepresink

 

ons cach MW-C-s-£ Gave all muy property Rudy with out pred.

 

 

o
Ree wustion
: ¢ u

LL hes ech 4s conkacks a Fens haves ligetors Tr Lebo wk y
LOS rowed & “Dadce Corre Lionel Taskibukion Frey Hee Mil-

 

worker Jal, Afber ie  Medicel SESE wes Geed Te ceally

 

tamil dng. Neil 43 kevin tes cover this Lap. Lin M1

 

 

a Special Needs Unack lee ak DCT Geen, Lilce rays
Ge 1s over ondk FT woillh neeck ty chenl with Uese

 

 

Byonphows 4\ng. cesk, of fay Se.
Were ore Ue pnomes of Ly C.0's . Caekaing ond

 

Creukernaks de k Sigaecd pay ECL EN GaeS wa ke ‘ail

 

3

 

N\rcs, Word Nes Tous, Mes Woeskhers . ie Lele Mer.
Lumber _ Nc. SJohason Me Feraadet : Mc. (Lodcicned , Mr.

 

(son Zclet : Mes. (eed . Mes. (x1 \os0-4 Me, Poet | Me

 

Cocack& Ne. N\orshel| We. (Ons Le  Eairacen

 

 

 

 

 

anh efi Pre. WP RAR SPARES Pare * Me Cancl Les:
 

( SwuetNing occured onk LV skerkecd \oedas drechect tera

VOT ach @ concussion due to pagenary/ loss Aausea,
dazed corskokly bolurey Vinian warritins and
speech poiolens, Whe sheff lid me To south toe sunt
Ly dre Voospikel fore CT Scan, To ves moved ss
Special Needs Unik arch received more head trerme fron

prolly Mmabe Mbatienstty Broil a BarkkbA atinay —_——

 

head. The Medical SkeFE put me an « Ce moriba
ater kis bak no kei fo dee Hosprbal yeh The
lk chay 1 wk lhishar diccki 5
Gad Khe S04 Lamake biks me in the lead cxcm, We
wheeSS Failed 4s more bin. Toss Ok, an proce meds
\oecause of this trauma ad well, Ak Wis dee Tin sly
ade te eat cold God 2 warm God rales me vomit
Que to my ead branmas., On bhe trey 4s MMiKT
50 c ekion ihe (G-4-S S
wm elon Caus jn SO Le \be- wen
Saks of cle ven (Te spared fo bee wearing a helmet
loeing eons ferred caylee) Thy cheiwer pully owe “bs

{ > ee note Cat of Obes 42> dos Gncd iL ‘eth Wing r Aezel

Cesrtinuce on
OnstaL- Shack
Attachment One (Complaint) — 3 oF eye)
Case 2:19-cv-01184-LA Filed 08/16/19 Page 4o0f6 Document 1
C. JURISDICTION

[_] Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

ie Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$8 OOD. 00D. 60

D. RELIEF WANTED

 

 

 

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or

stop doing something. 6

tT wovled ke te pecive #& 000.000. 00

and MA 4 freedom back » afd oa

Open Apology to Me. and the Courts
c herb inc Myr and trying

be hide | and Macle rE

Cook mike T om A ier ANY Fel

them Te have. bette’ Care

and Ste 9 takin Advantage of

Peo ple Hoot Can 4 detend thers

selfs. Li fue JN. and Comes TU

eonhaue My SSD and chisabrl ty

Decavse Ma Ose anol Proorty Was all Left:

Attachment One (Complaint) - 4
Case 2:19-cv-01184-LA Filed 08/16/19 Page 5of6 Document 1
E. JURY DEMAND

Ke} Jury Demand - I want a jury to hear my case
OR

[-] Court Trial — I want a judge to hear my case

Dated this £ day of [ C

Respectfully Submitted,

 

 

Soames A lave

Signature of Plaintiff

(19d 0%

Plaintiff's Prisoner ID Number

20 11.

 

Dodge Correctiona En, Po Bok 206

Wav eu P3903 >

(Mailing Address of Plaintiff)

omacle

(If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE

FILING FEE

ae I DO request that I be allowed to file this complaint without paying the filing
fee. [have completed a request to proceed in the district court without

prepaying the fee and attached it to the complaint.

[] IDONOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Attachment One (Complaint) - 5

Case 2:19-cv-01184-LA Filed 08/16/19 Page 6of6 Document 1
